Title: To Thomas Jefferson from Edmond Charles Genet, 14 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 14. 9bre. 1793. l’an 2e. de la Republique

Il devient éxtrêmement instant que vous ayés la bonté de me faire savoir promptement Si Je puis tirer par anticipation sur les prochains remboursements de la dette des Etats unis envers la france; Nos agens instruits que les fonds qui avoient été mis à la disposition de la Republique en 1793 se trouvoient épuisés ont suspendu leurs fournitures et leurs entreprises Jusqu’à ce qu’ils soient assurés que les délégations sur
 
la dette que Je ferai à leur profit en vertu de mes pouvoirs seront acquitées à leur écheance. Comme vous vous faites sans doute une Juste idée de toutes les branches de service qui souffriront tant que cette autorisation ne me sera point parvenue Je suis persuadé M. que vous me seconderés avec Zêle dans cette négociation. Deux mille matelots et soldats que Je soutiens sont à la veille de manquer de pain, les réparations de nos vaisseaux sont arrêtées, des éxpéditions indispensables de subsistances pour nos Colonies et pour france sont suspendues et le gouvernement federal sans avancer un seul des payements fixés par la loi peut par deux mots signés de vous ou du secretaire de la tresorerie remettre tout en activité en attendant que le Congrès ait pris en Consideration le mode general de remboursement que J’ai été chargé de vous communiquer et qui pourra seul me mettre en mesure d’approvisionner au moins la france pour la Campagne prochaine si elle n’a pu l’être pour celle ci. Les longues nuits les brumes et les grosses mers de l’hiver seront favorables à nos transports en rendant moins probables les chances facheuses auxquelles les principes odieux de l’angleterre éxposent les batiments neutres et surtout ceux des Etats unis.
